Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofNovember Collection Period Start 1-Nov-08 Distribution Date 15-Dec-08 Collection Period End 30-Nov-08 30/360 Days 30 Beg. of Interest Period 17-Nov-08 Actual/360 Days 28 End of Interest Period 15-Dec-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 486,083,006.15 477,962,912.08 0.8688946 Total Securities 550,081,594.75 486,083,006.15 477,962,912.08 0.8688946 Class A-1 Notes 2.814500 % 77,100,000.00 13,101,411.40 4,981,317.33 0.0646085 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 2.972500 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 3.622500 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 0.00 0.00 0.0000000 Certificates and Residual Interest 0.000000 % 52,257,594.75 74,981,594.75 74,981,594.75 1.4348459 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 8,120,094.07 28,679.72 105.3189892 0.3719808 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 173,395.83 0.0000000 2.3119444 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 197,225.00 0.0000000 2.8175000 Class A-4 Notes 0.00 0.00 0.0000000 0.0000000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 8,120,094.07 1,411,933.89 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 6,408,027.07 Monthly Interest 2,641,089.87 Total Monthly Payments 9,049,116.94 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 779,842.76 Aggregate Sales Proceeds Advance 205,752.71 Total Advances 985,595.47 Vehicle Disposition Proceeds: Reallocation Payments 693,862.97 Repurchase Payments 29,583.67 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 834,416.19 Excess Wear and Tear and Excess Mileage 4,401.30 Remaining Payoffs 0.00 Net Insurance Proceeds 198,321.10 Residual Value Surplus 5,349.05 Total Collections 11,800,646.69 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofNovember II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 24,834 544,099,946.71 9.25000 % 486,083,006.15 Total Depreciation Received (8,060,461.87 ) (6,189,569.37 ) Principal Amount of Gross Losses (40 ) (864,827.30 ) (793,592.01 ) Repurchase / Reallocation (2 ) (34,542.07 ) (29,583.67 ) Early Terminations (6 ) (145,810.06 ) (138,095.28 ) Scheduled Terminations (52 ) (1,036,273.75 ) (969,253.74 ) PoolBalance - End of Period 24,734 533,958,031.66 9.25000 % 477,962,912.08 III. DISTRIBUTIONS Total Collections 11,800,646.69 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 11,800,646.69 1. Net Swap Payment/Receipts 199,865.28 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 355,974.30 4. Reimbursement of Sales Proceeds Advance 230,360.66 5. Servicing Fee: Servicing Fee Due 405,069.17 Servicing Fee Paid 405,069.17 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,191,269.41 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 28,679.72 Class A-1 Notes Monthly Interest Paid 28,679.72 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 173,395.83 Class A-2b Notes Monthly Interest Paid 173,395.83 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 197,225.00 Class A-3b Notes Monthly Interest Paid 197,225.00 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofNovember Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 0.00 Class A-4 Notes Monthly Interest Paid 0.00 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,411,933.89 Total Note and Certificate Monthly Interest Paid 1,411,933.89 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 9,197,443.39 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 8,120,094.07 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 8,120,094.07 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,077,349.32 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofNovember IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 49,512,447.84 Beginning Reserve Account Balance 26,591,942.15 Additional Cash Infusion 0.00 Reinvestment Income for the Period 72,091.90 Reserve Fund Available for Distribution 26,664,034.05 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,077,349.32 Gross Reserve Account Balance 27,741,383.37 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 27,741,383.37 V. POOL STATISTICS Weighted Average Remaining Maturity 20.89 Monthly Prepayment Speed 35 % Lifetime Prepayment Speed 57 % $ units Recoveries of Defaulted and Casualty Receivables 645,191.07 Securitization Value of Defaulted Receivables and Casualty Receivables 793,592.01 40 Aggregate Defaulted and Casualty Gain (Loss) (148,400.94 ) Pool Balance at Beginning of Collection Period 486,083,006.15 Net Loss Ratio -0.0305 % Cumulative Net Losses for all Periods 0.4328 % 2,380,490.18 Delinquent Receivables: Amount Number 31-60 Days Delinquent 8,026,121.20 402 61-90 Days Delinquent 2,690,903.55 136 91-120+ Days Delinquent 978,554.67 49 Total Delinquent Receivables: 11,695,579.42 587 60+ Days Delinquencies as Percentage of Receivables 0.75 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 272,550.97 18 Securitization Value 373,417.08 Aggregate Residual Gain (Loss) (100,866.11 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 2,706,022.21 1 165 Cumulative Securitization Value 3,471,585.13 Cumulative Residual Gain (Loss) (765,562.92 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 464,304.67 Reimbursement of Outstanding Advance 230,360.66 Additional Advances for current period 205,752.71 Ending Balance of Residual Advance 439,696.72 Beginning Balance of Payment Advance 1,351,619.42 Reimbursement of Outstanding Payment Advance 355,974.30 Additional Payment Advances for current period 779,842.76 Ending Balance of Payment Advance 1,775,487.88 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofNovember VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page9 of9
